Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-22-00073-CV

                          IN THE INTEREST OF A.S.R., a Child

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2020-PA-02528
                    Honorable Charles E. Montemayor, Judge Presiding

     BEFORE JUSTICE RIOS, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

       In accordance with this court’s opinion of this date, the judgment is AFFIRMED. Costs of
appeal are not assessed against appellant because she qualifies as indigent.

       SIGNED July 20, 2022.


                                               _____________________________
                                               Irene Rios, Justice